CORRECTED DETAILED ACTION
This communication is responsive to applicant’s telephone call on February 11, 2021 regarding claims 6-7, which were not addressed in the final office action dated February 4, 2021 due to an oversight. This office action is provided to also correctly address claims 6-7.
The replacement sheets of drawings and the substitute specification filed January 22, 2021 have been approved for entry.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims were resulted from a direct translation of a foreign document and were previously rejected as being confusing. In response, the applicant has made an extensive revision to the instant claims. However, there are still many parts of the instant claims remaining confusing and needed to be further clarified. To expedite prosecution, applicant is suggested to consider and adopt the corrections shown in the attached Examiner’s Proposed Amendment, wherein the examiner’s proposed corrections are made directly on a copy of applicant’s provided amended claims filed January 22, 2021, and wherein the examiner’s proposed corrections are marked by hand-drawn loops to facilitate identifications of the confusing parts of the claims needed to be corrected. It should also be noted that on pages 3/13 and 4/13 of Examiner’s Proposed Amendment (dated 2/4/2021), the expression “a plane stretched by the straight guide of the locking pin and the sliding track of the sliding body” is still not clear as to what it is meant (applicant is required to provide necessary correction to clearly define such plane).
It should also be noted that since the examiner’s proposed corrections may not be exhaustive, applicant is suggested to further thoroughly proof-reading and correct the final claims to be submitted for consideration.
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617